Citation Nr: 1214499	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.

This matter originally came before the Board of Veteran's Appeal (Board) on appeal from a February 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The claim was previously remanded by the Board in March 2009 to allow the RO to schedule the Veteran for a requested Travel Board hearing.

Accordingly, a Travel Board hearing in front of the undersigned Acting Veterans Law Judge was held in August 2010.  A transcript of the hearing has been associated with the claim file.

Upon return to the Board, the matter was again remanded in January 2011 for additional evidentiary development.  

The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

In particular, the Board previously remanded this matter in January 2011 to allow the AMC/RO the opportunity to obtain and associate with the claims file letters from Dr. Patterson and Dr. St. Clair, which were listed as additional evidence, but were not actually associated with the claim file.  

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Where any remand order was not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall , 11 Vet. App. 268.   

Here, upon remand, the AMC/RO sent the Veteran a letter in January 2011 requesting that he submit the missing letters from Dr. Patterson and Dr. St. Clair.  He responded in June 2011 emphasizing that he had previously hand-delivered copies of these letters to the RO in October 2010, and he could not understand how they had been lost.  Importantly, he also wrote that he had been told that there was a different Veteran by the same name, and he wondered if the missing evidence may have been mistakenly associated with that Veteran's claims file.  

The Veteran's June 2011 statement indicates that this evidence has been received by the RO.  At present, however, the letters from Dr. Patterson and Dr. St. Clair remain outstanding.  To be clear, such evidence is associated with neither the Veteran's paper claims file nor uploaded into the Veteran's electronic file contained in the Virtual VA system.  Thus, the Board finds that there was no substantial compliance with the Board's January 2011 remand directives.  Accordingly, remand is required.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

Accordingly, the case is REMANDED for the following action:

1. The RO should locate letters written by Dr. Patterson and Dr. St. Clair, which were previously submitted by the appellant in October 2010, and associated this outstanding evidence with the claim file.  

If the letters are not located, the RO should obtain any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), and then make as many requests as are necessary directly to Dr. Patterson and Dr. St. Clair to attempt to obtain copies of the missing letters.

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

2.  Upon completion of the above, the RO should readjudicate the issue on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


